Citation Nr: 1445074	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-08 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for degenerative changes of the thoracolumbar spine, prior to May 19, 2011, and a rating in excess of 20 percent beginning on that date.

2.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983, with additional service in the Army National Guard, to include from April to May 1995, and in April 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that continued the 10 percent evaluation for the degenerative changes of the thoracolumbar spine.  

In a February 2012 rating decision, the RO increased the evaluation for degenerative changes of the thoracolumbar spine from 10 to 20 percent disabling, effective May 19, 2011.  Since the rating remains less than the maximum available schedular benefit, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In that rating decision, the RO also granted service connection for left lower extremity radiculopathy and assigned a 10 percent evaluation.  

The Board remanded these matters in November 2010 and September 2013.  All indicated development has been completed and the matters are ready to be decided on the merits.  

The Board notes that the Veteran submitted a statement indicating that he wished to withdraw all pending appeals in March 2014.  Subsequent to that filing, the Veteran's representative filed an appellant's post-remand brief and the Veteran submitted a statement regarding the severity of his lumbar spine disability.  Accordingly, the Board finds that the Veteran did not intend to withdraw his claim and his appeal remains in controversy.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Additional VA treatment records and the December 2013 VA examination report are located in the Virtual VA electronic claims file.  


FINDINGS OF FACT

1.  Degenerative changes of the thoracolumbar spine most nearly approximates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; pronounced changes were not demonstrated at any time during the period of the appeal.  

2.  Degenerative changes of the thoracolumbar spine is not manifested by the functional equivalent of forward flexion of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes totaling at least four weeks during the past 12 months.  

3.  Left lower extremity radiculopathy is manifested by no more than mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating for degenerative changes of the thoracolumbar spine, prior to May 19, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria have not been met for a rating higher than 20 percent for degenerative changes of the thoracolumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

3.  The criteria have not been met for a rating higher than 10 percent for left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The Veteran was also notified of the specific rating criteria pertinent to his claim prior to the most recent adjudication of the claim in February 2014. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, all identified service treatment records and post-service treatment records were obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board remanded these matters in November 2010 and September 2013 to associate with the claims file any outstanding treatment records and provide current VA examinations.  As all indicated development has been completed, the Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board will therefore proceed to the merits of the appeal. 


Legal Principles 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as discussed below, uniform ratings for the service-connected disabilities are warranted.  

The Board notes that all disabilities of the spine are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or, in the case of intervertebral disc syndrome (IVDS), either the general rating formula or the Formula for Rating IVDS based on Incapacitating Episodes.  For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the formula for IVDS, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Degenerative Changes of the Thoracolumbar Spine 

The Veteran's degenerative changes of the thoracolumbar spine is rated as 10 percent disabling prior to May 19, 2011, and 20 percent disabling thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 applicable to degenerative arthritis of the spine.  

10 Percent Rating Prior to May 19, 2011

The Veteran was initially assigned a 10 percent rating for the thoracolumbar spine disability.  The AOJ assigned a staged rating of 20 percent from May 19, 2011, the date of a VA examination.  However, as will be discussed below, prior to the date of the examination, the Veteran described that his range of motion was limited and he had increasingly severe low back pain.  The May 2009 VA examiner also did not indicate when pain started during the Veteran's range of motion testing and could not opine as to whether there was any additional limitation of motion during flare-ups.  

The Board finds that it was unlikely that the Veteran's thoracolumbar spine disability increased in severity on the date of the May 2011 VA examination.  Rather, the VA examination confirmed the Veteran's credible lay statements in regard to his limited range of motion.  The Board also finds that the May 2011 examination report was more thorough and probative than the May 2009 examination report.  As such, a uniform rating is warranted for the entire period on appeal and the analysis will proceed with the Veteran's current rating as 20 percent for the entire period on appeal.  

20 Percent Rating 

The 20 percent disability rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In order to warrant a higher, 40 percent rating, the functional equivalent of forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, is needed.  DeLuca, 8 Vet. App. at 204-7; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Here, the Veteran was afforded a VA examination in May 2009 and reported that he had constant back pain that he rated as a five to nine on a scale of one to 10.  He endorsed having flare-ups that were precipitated by weather or by walking or standing for more than two hours.  He indicated that they occurred every day and lasted 15 to 20 minutes.  He also denied any loss of control of his bladder, but claimed that he had loss of control of his bowels twice in the past four weeks.  

On range of motion testing, the Veteran's flexion was from 0 to 85 degrees and his lateral flexion and lateral extension were from 0 to 30 degrees.  The examiner reported that Veteran experienced pain during the testing.  On repetitive-use testing, the Veteran's flexion was from 0 to 80 degrees due to pain.  The examiner reported that there was no other additional limitation on the basis of weakness, lack of endurance, fatigability, or incoordination.  The examiner noted that any opinion rendered regarding whether there would be a further decrease of the range of motion during flare-ups would be speculative.  

X-ray examination studies of the thoracic spine revealed normal vertebral alignment, vertebral body heights, and intervertebral disc spaces.  

On VA examination in May 2011, the Veteran endorsed having severe flare-ups that occurred weekly and lasted for hours.  The Veteran stated that he had a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  He also indicated that he experienced problems during bowel movements.  

As to incapacitating episodes, the Veteran reported that he had one episode in the previous 12 months and that the episode lasted for two days.  However, the examiner determined that there were no incapacitating episodes due to IVDS.  

On range of motion testing, the Veteran's flexion was from 0 to 45 degrees; extension was from 0 to 30 degrees; left lateral flexion and rotation were from 0 to 20 degrees; right lateral flexion was from 0 to 25 degrees; and right lateral rotation was from 0 to 20 degrees.  The examiner indicated that there was objective evidence of pain on active range of motion, but that there was no additional limitation after three repetitions of range of motion.   

On VA examination in December 2013, the Veteran's range of motion testing revealed that the Veteran's flexion was from 0 to 70 degrees with objective evidence of painful motion starting at 70 degrees; extension was from 0 to 10 degrees with pain starting at 30 degrees or greater; and right and left lateral flexion and extension were from 0 to 30 degrees.  There was no additional limitation or functional impairment following repetitive-use testing.  

The examiner determined that the Veteran experienced less movement than normal, pain on movement, and localized tenderness or pain to palpitation of the spine.  The examiner explicitly provided that the Veteran did not have ankylosis of the spine.  

The Veteran's treatment records contained notations of back pain that was treated with steroid injections and physical therapy.  

The Veteran also provided statements indicating that he had increasingly severe low back pain.  

At issue is whether a disability rating in excess of 20 percent is warranted for the thoracolumbar spine disability.  As noted above, in order to warrant a higher rating, there must be the functional equivalent of flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Veteran's range of motion testing revealed that forward flexion ended between 45 degrees and 80 degrees.  It was noted that the Veteran's range of motion was not additionally limited by the Deluca factors.  The evidence also reflects that the Veteran did not present with favorable ankylosis of the entire thoracolumbar spine.  

The Board has considered the Veteran's lay statements that he had increasingly severe low back pain.  The Veteran is competent to report his symptomatology and the Board finds the statements to be credible and corroborated by the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has provided no evidence or reports from a private or VA clinician that suggest that the symptomatology demonstrated on the VA examinations were not inaccurate.  He has also not alleged that he had flexion of the thoracolumbar spine that was functionally limited to 30 degrees or less.  DeLuca, 8 Vet. App. at 204-7; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As the Veteran's range of motion was not functionally limited to flexion to 30 degrees or less, and Veteran did not present with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is not warranted.  

The Board has also considered whether a higher rating is warranted based on IVDS.  The Formula for Rating IVDS Based on Incapacitating Episodes provides that a 40 percent disability rating requires having a total duration of incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

On VA examination in December 2013, the Veteran reported that he had only one incapacitating episode in the past 12 months that lasted for two days.  The examiner, however, determined that the Veteran did not have any incapacitating episodes due to IVDS.  Even assuming that the reported incapacitating episode was due to IVDS, the Veteran did not have incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  As such, a higher rating is not warranted based on IVDS.  

Left Lower Extremity Radiculopathy

The Veteran is currently rated as 10 percent disabling for the left lower extremity radiculopathy under 38 C.F.R. § 4.124a, DC 8520, applicable to paralysis of the sciatic nerve.  

Under DC 8520, a 10 percent evaluation contemplates incomplete paralysis of the sciatic nerve that is mild.  A 20 percent evaluation is warranted if there is incomplete paralysis of the sciatic nerve that is moderate.  For the reasons below, the Veteran's left lower extremity radiculopathy is mild and not moderate in severity.  

On VA examination in May 2009, the Veteran complained that he had occasional radiation of pain to his left toes and occasional numbness over his lower back.  However, on physical examination, he had no muscular deficit of the lower extremities, no sensory deficit of the lower extremities, and no vascular deficit of the lower extremities.  His deep tendon reflexes were reported as "1+" and equal bilaterally.  

On VA examination in May 2011, the Veteran complained of left leg numbness.  The detailed reflex examination findings were normal.  The summary of the sensory examination findings revealed decreased pain or pinprick and decreased light touch.  On the detailed motor examination, the Veteran scored a 4 out of 5 meaning that there was active movement against some resistance.  

On VA examination in December 2013, it was noted that the Veteran had mild left lower extremity paresthesias and/or dysesthesias and mild radiculopathy of the left lower extremity.  

Based on a review of the evidence, the Board finds that the Veteran's left lower extremity radiculopathy is no more than mild in severity.  In reaching this determination, the Board has considered the guidance contained in 38 C.F.R. §§ 4.120, 4.123, and 4.124.  Here, the evidence establishes that the disorder is primarily manifested by sensory issues without significant impairment of motor function, strength or trophic changes.  Although strength of the extremity was rated as 4 out of 5, muscle tone was normal, there was no atrophy, and joint function was not affected.  

The Board has considered the Veteran's statements of numbness and radiating pain and the Veteran is competent to relate his symptoms.  However, the Board finds the December 2013 VA examiner's opinion that the radiculopathy was mild to be more probative than the Veteran's lay statements, as the examiner's opinion was based on diagnostic and clinical testing.  Accordingly, a 20 percent rating for radiculopathy that is moderate in severity is not warranted.  

In regard to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The Veteran reported that he had pain and flare-ups.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, pain, stiffness, weakness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in reduced motion and pain.  In short, there is nothing exceptional or unusual about the Veteran's thoracolumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

In addition, the Veteran's radiculopathy is rated based on the entire disability picture and whether the radiculopathy is considered to be mild, moderate, moderately severe, or severe.  Accordingly, there are no symptoms that are not contemplated by the rating criteria.  

Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the evidence reflects that the Veteran is in receipt of a total disability rating based on individual unemployability.  As such, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).
















ORDER

An increased rating of 20 percent, but no higher, for degenerative changes of the thoracolumbar spine prior to May 19, 2011, is granted, subject to the regulations governing the payment of VA benefits.  

An increased rating in excess of 20 percent for degenerative changes of the thoracolumbar spine is denied.  

An increased rating in excess of 10 percent for left lower extremity radiculopathy is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


